Citation Nr: 1823945	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-11 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disability of the uterus characterized as post vaginal hysterectomy for uterine prolapse.

2. Entitlement to a disability rating in excess of 10 percent for a low back condition characterized as residuals of lumbosacral strain status post-lumbar spine discectomy prior to September 15, 2009 and in excess of 20 percent from January 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from January 1994 to October 1997, and received multiple awards and medals including the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in March 2015, at which time, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the etiology of the Veteran's uterus disorder, and a VA examination to determine the current severity of the Veteran's low back condition.

In January 2017, the Appeals Management Center (AMC) increased the Veteran's rating to 20 percent for the Veteran's low back condition effective January 1, 2010.  Because the increase in evaluation of the Veteran's low back condition does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that she is afforded every possible consideration.

I. Disability of the Uterus

The Veteran asserts that a disability of the uterus is related to service.  At a March 2015 Board hearing, the Veteran testified that she had recurring chlamydia in service from 1995 through to the end of 1996; she also fell from the back of a truck in service, which caused her cervix to tip from the impact and caused her to have heavy bleeding.  The Veteran underwent a procedure in service, which revealed low-grade squamous cells, and a colposcopy, which caused her to have continued heavy bleeding.  In 2007, the Veteran was diagnosed with human papillomavirus (HPV), and underwent a loop electrosurgical excision procedure (LEEP), which resulted in increased bleeding, and the Veteran was advised to undergo a hysterectomy.

As noted, this case was remanded by the Board to the AOJ in March 2015 as the record lacked an adequate opinion regarding the nature and etiology of the Veteran's uterine disorder.  The Board noted that a February 2010 VA examination opinion was not sufficient as the examiner indicated that there was no evidence of trauma to the gynecological system but the Veteran had later testified in 2014 that she suffered trauma to her cervix in a fall in service.  The Board also noted the Veteran's later testimony that she was told by a physician that the inservice chlamydia could have caused a HPV infection leading to the post-service disorders.  

On remand, VA obtained an opinion in December 2015.  The examiner opined that it was unlikely that the Veteran's status post-hysterectomy for uterine prolapse was etiologically related to an in-service injury, event or disease, to include in-service trauma to the cervix due to a fall, and in-service treatment for chlamydia.  The examiner noted that the medical treatment records document symptomatic uterine prolapse as the reason for the Veteran's hysterectomy.  The examiner did not discuss the July 2009 private treatment record which reflects that the Veteran signed an informed consent prior to her hysterectomy that she understood that the diagnosis requiring the procedure was dysplasia, uterine prolapse and pain, and that the purpose of the procedure was to control pain and bleeding and to eliminate dysplasia.

The December 2015 examiner also noted that cervical dysplasia was not found within the tissues removed at the time of the hysterectomy.  The examiner did not discuss a July 2009 private treatment record, which reflects a diagnosis of uterus with cervix, hysterectomy:  cervix:  squamous metaplasia and chronic cervicitis, and endometrium:  proliferative phase.

The December 2015 examiner also did not discuss an August 2008 private treatment record which reflects a diagnosis of high-grade squamous intraepithelial lesion (HSIL) and that the Veteran underwent a loop electrosurgical excision procedure (LEEP).

VA obtained a VA addendum in October 2016.  The examiner noted that new evidence that was added to the Veteran's file was considered and stated that the December 2015 medical opinion remained unchanged.  The examiner also opined that the record did not contain objective evidence of female sexual arousal disorder (FSAD).  The examiner did not discuss the two July 2009 private treatment records or the August 2008 private treatment record outlined above. 

Based on the foregoing, the Board finds that an addendum opinion is warranted to address the significance of the evidence outlined above.

II. Low Back Disability

The Veteran seeks a rating in excess of 10 percent for a low back condition prior to September 15, 2009 and in excess of 20 percent from January 1, 2010.  At a July 2014 Board hearing, the Veteran testified that her low back condition had worsened since a February 2010 VA examination.  The Veteran testified that her low back condition limited her ability to bend down, squat, lift back up again, and carrying things.  She testified that sitting, driving, and other activities of daily living would aggravate her back to the point where she could not move.  She also testified that bending forward in the slightest would cause her low back to tighten and send pain down her legs, and it was impossible to bend backwards.

The Veteran was afforded a VA examination in December 2016, which reflected a diagnosis of residuals lumbosacral strain, status post lumbar spine discectomy.  The Veteran stated that she had flare-ups of her low back, which the Veteran described as weekly flare-ups of pain and stiffness.  The examiner stated that an opinion regarding the functional impairment of flare-ups could not be provided because any range of motion would be speculative since the Veteran was not examined during a flare-up.

In Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017), the United States Court of Appeals for Veterans Claims (Court) noted that the VA Clinician's Guide instructs examiners, when evaluating certain musculoskeletal conditions, to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a Veteran.  Thus, in light of Sharp, the Board finds a new VA examination is warranted to determine the current severity of the Veteran's low back condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to ascertain the nature and etiology of the Veteran's disability of the uterus from either the September 2015 examiner, the October 2016 VA examiner, or other suitably qualified examiner.  The claims file and a copy of this remand should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's disability of the uterus resulting in a post-service hysterectomy for uterine prolapse manifested during service, or is otherwise causally or etiologically related to a period of active duty service, to include the Veteran's fall during service; the diagnosis of dysplasia during service in 1996, the bleeding which occurred in service, and/or the diagnosis of HPV.

The examiner should consider and discuss the significance of the following:

i. the December 1996 service treatment record, which reflects that the Veteran underwent a cervical biopsy, which revealed mild dysplasia and viral effect (grade 1 cervical intraepithelial neoplasia (CIN I), low grade squamous intraepithelial lesion (LSIL) involving squamous metaplasia and endocervical glands, chronic cervicitis; and fragments of endocervical curetting with glandular atypia favor dysplastic metaplasia;

ii. the August 2008 private treatment records which reflect a diagnosis of high grade squamous intraepithelial lesion (HSIL) and that the Veteran underwent a loop electrosurgical excision procedure (LEEP);

iii. the July 2009 private treatment record which reflects that the Veteran signed an informed consent prior to her hysterectomy that she understood that the diagnosis requiring the procedure was dysplasia, uterine prolapse and pain, and that the purpose of the procedure was to control pain and bleeding and to eliminate dysplasia.

iv. the July 2009 private treatment record, which reflects a diagnosis of uterus with cervix, hysterectomy:  cervix:  squamous metaplasia and chronic cervicitis, and endometrium:  proliferative phase.

In rendering the opinion, the examiner should consider the Veteran's statements regarding the symptoms of her disability of the uterus to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's low back condition.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should conduct range of motion testing of the Veteran's low back.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back condition.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

i. The existence of any ankylosis of the spine should also be identified.

ii. The examiner should state whether the Veteran's limited motion of the spine is analogous to ankylosis.

b. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

c. The examination must include testing of the low back for pain on both active and passive motion, in weight-bearing and non-weight-bearing.

d. If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and her representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(Continued on the next page)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




